                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:21-CV-069-RJC-DCK

 CBD INDUSTRIES, LLC,                                  )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )       ORDER
                                                       )
 MAJIK MEDICINE, LLC,                                  )
                                                       )
                Defendant.                             )
                                                       )


         THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 16) filed by J. Christopher Jackson, concerning Blynn L.

Shideler, on April 12, 2021. Blynn L. Shideler seeks to appear as counsel pro hac vice for

Defendant. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

         IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 16) is GRANTED. Blynn L. Shideler

is hereby admitted pro hac vice to represent Defendant.



                                            Signed: April 13, 2021




      Case 3:21-cv-00069-RJC-DCK Document 18 Filed 04/13/21 Page 1 of 1
